TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                 NO. 03-08-00538-CV


                Texas Alcoholic Beverage Commission, et al., Appellant

                                          v.

           Green Star, Inc., a Texas Corporation; and The Silver City Club,
              an Unincorporated Membership Organization, Appellees

  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
 NO. D-1-GN-05-003660, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                                 NO. 03-08-00572-CV


                     In re Texas Alcoholic Beverage Commission

                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                 NO. 03-08-00616-CV


Texas Alcoholic Beverage Commission, Chairman John Steen; Members Jose Cuevas and
Steven M. Weinberg M.D., In Their Official Capacities; and Alan Steen, Adminstrator of
             The Texas Alcoholic Beverage Commission, et al., Appellants

                                          v.

         The Silver City Club, an Unincorporated Membership Organization;
                            and Green Star, Inc., Appellees

   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-05-003660, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
                                       NO. 03-08-00673-CV


            The Silver City Club, an Unincorporated Membership Organization;
                   and Green Star, Inc., a Texas Corporation, Appellants

                                                  v.

  The Texas Alcoholic Beverage Commission; its Chairman John Steen; and its members
 Jose Cuevas and Steven M. Weinberg, M.D., all sued here in their official capacities only;
    and Alan Steen, Administrator of the Texas Alcoholic Beverage Commission, et al.,
                                        Appellees

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-05-003660, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION

               The parties have filed unopposed motions to dismiss their appeals and proceedings.1

We grant the parties’ motions and dismiss cause numbers 03-08-00673-CV, 03-08-00538-CV, 03-

08-00572-CV, and 03-08-00616-CV.

                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Agreed Motions

Filed: April 22, 2009



       1
         The Silver City Club and Green Star, Inc. (the private parties) filed their motion to dismiss
their appeal in cause number 03-08-00673-CV on March 27, 2009. The State parties filed their
motion to dismiss on April 7, 2009, stating it was contingent upon this Court’s dismissal of the
private parties’ appeal and certifying that the private parties were not opposed to the State parties’
contingent motion.

                                                  2